Case 6:17-cv-01164-GKS-GJK Document 84-6 Filed 10/02/18 Page 1 of 2 PageID 772




                               DECLARATION OF ALLISON MAASS

           1.       My name is Allison Maass, I am over the age of eighteen (18) years, and have

   personal knowledge of all facts stated herein.

           2.       I am a journalist and videographer who worked for Project Veritas at all times

   relevant to this lawsuit.

           3.       Project Veritas assigned me to attend the National Council of Urban

   Education Associations conference in Orlando to investigate corruption in teachers’ unions,

   where I videotaped my conversation with President of the United Teachers of Wichita

   teachers’ union, Steve Wentz.

           4.       I did not target Steve Wentz and, prior to my recorded conversation with him,

   I did not know who he was.

           5.       I consented to the recording of our conversation.

           6.       To record the Wentz conversation and other conversations at the conference, I

   used a small camera that could be hooked up to a button on my clothing or purse.

           7.       Prior to traveling to Orlando, I was briefed by Project Veritas on Florida’s

   recording laws and instructed to only record audio/video in public places.

           8.       The recording of my conversation with Mr. Wentz took place in a public place

   – a hotel bar.

           9.       Project Veritas used my recording of my conversation with Mr. Wentz, along

   with another recorded conversation with Mr. Wentz made by another journalist, to compile

   the Video at issue here and published it on June 28, 2016.




                                                    1
Case 6:17-cv-01164-GKS-GJK Document 84-6 Filed 10/02/18 Page 2 of 2 PageID 773




                               AFFIRMATION UNDER OATH

           I declare under penalties of perjury under the laws of the United States that the
   foregoing statements are true and correct, and that I have duly executed this Declaration on
   the date listed below.



                                                                                        10/02/18
                                                                                    ________
                                                      Allison Maass                     Date




                                                2
